DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Applicant’s argument begins with the false premise that Blad discloses a monostable valve having only one rest position.  Blad expressly discloses the valve is bistable.  “The switching device 4 is thus configured in such a bistable manner that it is automatically held in each of the two described switch positions…” Blad ¶70, emphasis added.  Applicant opines on monostable valves and reaches the conclusion that one of ordinary skill in the art would lack motivation to modify a monostable valve in the proposed fashion(s).  Applicant’s opinions and conclusions regarding monostable valves are moot as Blad discloses bistable valve.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5–8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blad (US 2018/0283559 A1) (hereinafter “Blad”) in view of Hegstad (US 2,893,416) (hereinafter “Hegstad”). Blad is in the applicant’s field of endeavor, a hydraulic system for an installation for heating and generating domestic hot water. Hegstad is reasonably pertinent to a problem faced by the inventor by teaching design details of valves that can change output direction without an actuator. These two references, when considered together, teach all of the elements recited in claims 1 – 8 and 11 of this application.
Regarding claim 1, Blad discloses a hydraulic system for an installation for heating and generating domestic hot water (paragraph [0065], hydraulic system with a heating circuit for heating a building and a circuit for heating service water), which heating installation comprises a primary heat exchanger (12) for heating a water flow usable in a heating hydraulic circuit (including radiator 20 in annotated Fig. 1 below, the capitalized annotations denoting claim limitations), a secondary heat exchanger (16) for transferring heat from a water flow coming from the primary heat exchanger (12) to a domestic water flow (para. [0065]) and a circulation pump (2) for generating the water flow in the primary heat exchanger (Fig. 1); the hydraulic system comprising a three-way valve (4), said three-way valve comprising a first port for connection to the primary heat exchanger (6), a second port (24) and a third port (18) for connection to the heating circuit and to the secondary heat exchanger, respectively (annotated Fig. 1); wherein said three-way valve is switchable between at least two positions in which the first port (6) is selectively in fluid communication with the second port (24, configuration of Fig. 3) or with the third port (18, configuration of Fig. 1); wherein said three-way valve (4) comprises a movable support (37) and an obstructing member (34, 36) carried by said movable support (annotated Fig. 1), at least one of which is responsive to pressure applied by the circulation pump at the first port (functional limitation shown by the configuration of Fig. 1, the pump 2 providing suction at the first port and providing pressure at second and third ports 24 and 18, see the last sentence of para. [0067]), at least one of said movable support and obstructing member being movable due to transitions between an off-state and an on-state of the circulation pump (functional limitation that Blad can perform since Figs. 1 and 6 show the first switch position when the pump is idle, para. [0038] and [0081], and Fig. 3 shows the second switch position when the pump speed lies below a predefined limit speed, para. [0070]); wherein the obstructing member (34, 36) comprises a pair of sealing surfaces (annotated Fig. 1) adapted to engage reciprocatingly respective opposed seats of the three-way valve interposed between the first port and the second port (seat 32 in Fig. 1, reciprocating between first position in Fig. 1 and second position in Fig. 3), and between the first port and the third port, respectively (seat 30 in Fig. 1). 
Blad does not explicitly disclose the pair of sealing surfaces facing away from each other. 
Blad does not explicitly disclose the three-way valve further comprises at least one spring associated with the movable support and producing an elastic force to bias the movable support towards an intermediate position between the opposed seats of the three-way valve, wherein said intermediate position is associated with the off-state of the circulation pump. 
Blad does not explicitly disclose the obstructing member is engaged against one of said opposed seats of the three-way valve, said movable support is movable towards said seat, against the action of said elastic force, due to pressure when the circulation pump switches from the off-state to the on-state. 
Blad does not explicitly disclose said movable support is capable of driving the obstructing member from one to the other of said opposed seats of the three-way valve due to said elastic force when the circulation pump switches from the on-state to the off-state. 


    PNG
    media_image1.png
    933
    830
    media_image1.png
    Greyscale

Regarding the pair of sealing surfaces facing away from each other:
Hegstad teaches the hydraulic system (Fig. 2) is characterized in that the obstructing member (40) comprises a pair of sealing surfaces facing away from each other (see annotated Fig. 2 below, the capitalized annotations denoting claim limitations) and adapted to engage reciprocatingly respective opposed seats (48, 49) of the three-way valve (10) interposed between the first port (13) and the second port (14), and between the first port (13) and the third port, respectively (15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Blad by replacing its movable support, obstructing member, and sealing surfaces with those of Hegstad having sealing surfaces facing away from each other in order to reduce the number of obstructing members required from two to one, which reduces manufacturing, repair, and replacement costs. 

    PNG
    media_image2.png
    500
    761
    media_image2.png
    Greyscale

Regarding the three-way valve further comprises at least one spring associated with the movable support and producing an elastic force to bias the movable support towards an intermediate position between the opposed seats of the three-way valve, wherein said intermediate position is associated with the off-state of the circulation pump:
Hegstad teaches the three-way valve (10) further comprises at least one spring (springs 47 in Fig. 2,) associated with the movable support (41) and producing an elastic force to bias the movable support towards an intermediate position between the opposed seats of the three-way valve (the configuration of Fig. 2, above, col. 3 lines 18 – 22), wherein said intermediate position is associated with the off-state of the circulation pump (pressure is cut off, col. 4 lines 66 – 67). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Blad by adding the return means as taught by Hegstad in order to balance the assembly and prevent the movable support from becoming biased in either the first or second position. 
Regarding the obstructing member is engaged against one of said opposed seats of the three-way valve, said movable support is movable towards said seat, against the action of said elastic force, due to pressure when the circulation pump switches from the off-state to the on-state:
Hegstad teaches the obstructing member (40) is engaged against one of said opposed seats (49, configuration of Fig. 2) of the three-way valve (10), said movable support (41) is movable towards said seat, against the action of said elastic force (from springs 47), due to pressure when the circulation pump switches from the off-state to the on-state (functional limitation that Hegstad can perform, as described at col. 3 lines 51 – 58). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Blad by adding functional limitation as taught by Hegstad in order to make sure that water flow only goes to one port instead of both ports when the pump is turned on. 
Regarding said movable support is capable of driving the obstructing member from one to the other of said opposed seats of the three-way valve due to said elastic force when the circulation pump switches from the on-state to the off-state: 
Hegstad teaches said movable support (41) is capable of driving the obstructing member (40) from one to the other of said opposed seats (48, 49) of the three-way valve (10) due to said elastic force when the circulation pump switches from the on-state to the off-state (functional limitation that Blad as modified by Hegstad can perform, as shown by comparing the configurations of Figs. 3 and 4, which is also a contingent limitation under MPEP 2111.04, II, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.”). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Blad by adding the movable support functionality as taught by Hegstad in order to further enable the three-way valve to switch positions without the need for a separate actuator. 
	
Regarding claim 5, Blad as modified by Hegstad as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the movable support is slidably arranged between the opposed seats of the three-way valve and the obstructing member is formed as a flexible conical ring arranged around the movable support. Blad does not explicitly disclose this additional limitation.
Hegstad teaches the movable support (41) is slidably arranged between the opposed seats of the three-way valve (48, 49, annotated Fig. 2, above) and the obstructing member (40) is formed as a flexible conical ring arranged around the movable support (as shown in annotated Fig. 2, above, and described as an annular two-position resilient washer at col. 3 lines 5 – 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Blad by adding the structure as taught by Hegstad in order to provide an obstructing member that is easier to manufacture and assemble than the two-part rigid obstructing members disclosed by Blad since it is one piece instead of two, and because it is resilient. 
Regarding claim 6, Blad as modified by Hegstad as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 6 of this application further discloses when the obstructing member is engaged against one of said opposed seats of the three-way valve, said obstructing member is capable of overturning due to pressure when the circulation pump switches from the off- state to the on-state, as well as driving said movable support towards said seat against the action of said elastic force. Blad does not explicitly disclose this additional limitation.
Hegstad teaches when the obstructing member (40) is engaged against one of said opposed seats of the three-way valve (48, 49), said obstructing member is capable of overturning due to pressure when the circulation pump switches from the off-state to the on-state (configuration of Fig. 4 compared to the configuration of Fig. 5, col. 3 lines 51 – 58, and col. 3 line 73 – col. 4 line 3), as well as driving said movable support (41) towards said seat against the action of said elastic force (functional limitation that Hegstad can perform, col. 3 lines 51 – 58, and which is also a contingent limitation under MPEP 2111.04, II). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Blad by adding the structure and functionality as taught by Hegstad in order to better guide water flowing through the valve to its intended port. 
Regarding claim 7, Blad as modified by Hegstad as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses the movable support is slidably arranged between the opposed seats of the three-way valve and the obstructing member is formed as a ring arranged around the movable support and slidable relative to the movable support. Blad does not explicitly disclose this additional limitation.
Hegstad teaches the movable support (41) is slidably arranged between the opposed seats of the three-way valve (48, 49, annotated Fig. 2, above) and the obstructing member (40) is formed as a ring arranged around the movable support and slidable relative to the movable support (as shown in annotated Fig. 2, above, and described as an annular two-position resilient washer at col. 3 lines 5 – 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Blad by adding the structure as taught by Hegstad in order to provide an obstructing member that is easier to manufacture and assemble than the two-part rigid obstructing members disclosed by Blad since it is one piece instead of two, and because it is resilient.
Regarding claim 8, Blad as modified by Hegstad as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses when the obstructing member is engaged against one of said opposed seats of the three-way valve, said movable support is capable of moving due to pressure towards said seat and relative to the obstructing member, against the action of said elastic force, when the circulation pump switches from the off-state to the on-state. Blad does not explicitly disclose this additional limitation.
Hegstad teaches when the obstructing member (40) is engaged against one of said opposed seats of the three-way valve (48, 49, Fig. 2), said movable support (41) is capable of moving due to pressure towards said seat and relative to the obstructing member (40), against the action of said elastic force (from springs 47), when the circulation pump switches from the off-state to the on-state (functional limitation that Hegstad can perform, col. 3 lines 51 – 58, and which is also a contingent limitation under MPEP 2111.04, II). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Blad by adding the structure and functionality as taught by Hegstad in order to better guide water flowing through the valve to its intended port.
Regarding claim 11, Blad further discloses said three-way valve (4) and said circulation pump (2) are assembled into a single body (configuration of Figs. 9 and 10).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blad in view of Hegstad as applied to claim 1 above, and further in view of Gilson (US 3,845,777) (hereinafter “Gilson”). Gilson is reasonably pertinent to a problem faced by the inventor by teaching design details of a three-way valve for which the output can be switched without the need for an actuator. These three references, when considered together, teach all of the elements recited in claims 9 and 10 of this application.
Regarding claim 9, Blad as modified by Hegstad as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses the obstructing member is carried by a S- shaped leaf axially biased to flex reciprocatingly towards one or the other of said opposed seats of the three-way valve, the obstructing member being formed as a bend of said S- shaped leaf. Blad as modified by Hegstad does not explicitly contain this additional limitation.
Gilson teaches the obstructing member is carried by a S- shaped leaf (62, annotated Fig. 7 below, the capitalized annotations denoting claim limitations) axially biased (by grooves 64 and 66) to flex reciprocatingly towards one or the other of said opposed seats of the three-way valve (22, annotated Fig. 7, reciprocating to the configuration of Fig. 10), the obstructing member being formed as a bend of said S- shaped leaf (annotated Fig. 7). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the three-way valve of Blad by replacing the obstructing member with that of Gilson in order to reduce the number of parts, which reduces manufacturing and maintenance costs, and eliminate the need for sliding action, which reduces wear in the system. 

    PNG
    media_image3.png
    568
    436
    media_image3.png
    Greyscale

Regarding claim 10, Blad as modified by Hegstad and Gilson as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses the obstructing member is capable of reversing curvature and engaging one of said opposed seats of the three-way valve due to pressure when the circulation pump switches from the off-state to the on-state, and wherein the S-shaped leaf is capable of bringing the obstructing member into an intermediate position between said opposed seats, due to an elastic force produced by the leaf, when the circulation pump switches from the on-state to the off-state. Blad as modified by Hegstad does not explicitly contain this additional limitation.
Gilson teaches the obstructing member (62) is capable of reversing curvature and engaging one of said opposed seats of the three-way valve (22) due to pressure when the circulation pump (10, Fig. 1) switches from the off-state to the on-state (functional limitation that Gilson is capable of performing, comparing the configuration of Fig. 7 to that of Fig. 10, see col. 7 lines 57 – 62), and wherein the S-shaped leaf is capable of bringing the obstructing member into an intermediate position between said opposed seats, due to an elastic force produced by the leaf, when the circulation pump switches from the on-state to the off-state (functional limitation that Gilson can perform, the intermediate positions seen in Figs. 6, 8, and 9, which is also a contingent limitation under MPEP 2111.04, II). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Blad by adding the obstructing member functionality as taught by Gilson in order to better provide a three-way valve that eliminates the need for sliding action, which reduces wear in the system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                     

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762